Matter of Eric R. v Henry R. (2020 NY Slip Op 00489)





Matter of Eric R. v Henry R.


2020 NY Slip Op 00489


Decided on January 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2020

Renwick, J.P., Manzanet-Daniels, Kern, Oing, González, JJ.


10840

[*1] In re Eric R., Petitioner-Respondent,
vHenry R., Respondent-Appellant.


Ethan Steward, New York, for appellant.
Diaz & Moskowitz, PLLC, New York (Hani M. Moskowitz of counsel), for respondent.

Order, Family Court, New York County (Christopher W. Coffey, Referee), entered on or about October 19, 2016, which denied respondent grandfather's motion to vacate a prior order, same court and Referee, entered on or about May 26, 2016, which, upon respondent's default, found that he committed the family offenses of harassment in the second degree and attempted assault in the third degree, and granted a final order of protection against him on behalf of petitioner for a period of one year, unanimously affirmed, without costs.
Although the order of protection has expired, the appeal is not moot given the "enduring consequences" of an order of protection (Matter of Veronica P. v Radcliff A., 24 NY3d 668, 671 [2015]). On the merits, the court providently exercised its discretion in denying respondent's motion to vacate his default. Respondent failed to set forth a meritorious defense, as he did not deny the allegations in the petition (see e.g. Matter of Evan Matthew A. [Jocelyn Yvette A.], 91 AD3d 538 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2020
CLERK